Maude F. Butler instituted this suit against the Light Publishing Company seeking to recover damages for injuries sustained by her as a result of the publication of an article alleged to be libelous.
The case went to trial before a jury, but after the evidence had all been introduced and the court's charge to the jury prepared, Maude F. Butler moved for a voluntary nonsuit, which was granted, the jury discharged, and the cause dismissed. Several days later Maude F. Butler moved to reinstate the cause, which motion was overruled, and from the order refusing to reinstate the cause Maude F. Butler has prosecuted this appeal.
This motion to reinstate the cause was directed to the sound discretion of the trial judge, and unless it is shown that the court abused its discretion in refusing to reinstate the cause this court would have no authority to set aside this order.
Appellant does not show an abuse of discretion by the trial judge. It, therefore, becomes our duty to affirm the action of the trial court in overruling the motion to reinstate the cause.
Affirmed.